USDC IN/ND case 2:18-cv-00367-JVB-APR document 15 filed 04/17/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MICHAEL WILLIAM STAADT,                           )
          Plaintiff,                              )
                                                  )
       v.                                         )   CAUSE NO.: 2:18-CV-367-JVB-APR
                                                  )
ROBERT WILKE, Secretary of Veterans               )
Affairs, et al.,                                  )
                 Defendants.                      )

                                    OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss Plaintiff’s Emergency

Petition for Writ of Mandamus for Lack of Subject Matter Jurisdiction and for Failure to State a

Claim [DE 8], filed on February 15, 2019. Plaintiff, who is litigating pro se, filed a response on

May 15, 2019. Defendants filed a reply on February 26, 2019. For the reasons stated below, the

Court grants the motion.

                               PROCEDURAL BACKGROUND

       Plaintiff initiated this cause of action by filing a document titled Emergency Petition for

Writ of Mandamus, in which Plaintiff indicates that he is bringing “an action . . . seeking to compel

officer(s) of the United States to perform his/her duty pursuant to the Veterans Benefits

Improvement Act . . . and in particular 38 USC §5109B, et seq.” (Pet. 1, ECF No. 1). Plaintiff

alleges that this Court has jurisdiction under 28 U.S.C. § 1331 because this action arises under

federal law and has jurisdiction under 28 U.S.C. § 1361 because this is a mandamus action to

compel an officer of the United States to perform a duty owed to Plaintiff.

       Plaintiff alleges that, in violation of 38 U.S.C. § 5109B, the Secretary of Veterans Affairs

had not taken the necessary actions “to provide for the expeditious treatment by the appropriate

regional office of the Veterans Benefits Administration” of Plaintiff’s claim that was “remanded
USDC IN/ND case 2:18-cv-00367-JVB-APR document 15 filed 04/17/20 page 2 of 4


to a regional office of the Veterans Benefits Administration by the Board of Veterans’ Appeals.”

38 U.S.C. § 5109B (2003). 1

         By agreement of the parties, this case was stayed for a time while the parties attempted to

resolve the dispute without further litigation, but the parties were unable to reach agreement as to

this case’s resolution.

                                                    ANALYSIS

         In essence, Plaintiff brings this action in attempt to compel the Department of Veterans’

Affairs (VA) to quickly resolve his claim for benefits. Defendants argue that the Court lacks

jurisdiction to hear this case because the Court of Appeals for Veterans Claims (CVA) has

exclusive jurisdiction over this case. Because Plaintiff is the party asserting that the District Court

has jurisdiction, he bears the burden of showing that jurisdiction exists. See Muscarello v. Ogle

Cty. Bd. of Com’rs, 610 F.3d 416, 424 (7th Cir. 2010).

         Congress passed the Veterans Judicial Review Act (VJRA) in 1988, providing a limited

waiver of sovereign immunity to allow lawsuits seeking review of Board of Veterans’ Appeals

(BVA) decisions. McCulley v. U.S. Dep’t of Veterans Affairs, 851 F. Supp. 1271, 1278 (E.D. Wis.

1994). The VJRA gave exclusive jurisdiction for these suits to the CVA. 38 U.S.C. § 7252(a).

         The CVA also has jurisdiction to hear Plaintiff’s case, which is not a case seeking review

of a BVA decision but instead is a case seeking to “compel action of the Secretary unlawfully

withheld or unreasonably delayed.” 38 U.S.C. § 7261(a)(2). Of course, the fact that one court may

hear a case (such as a case to compel the VA Secretary) does not automatically dictate the

conclusion that no other court is also able to hear that case. Thus, the Court must look further into

this issue.


1
 This statute has since been amended. The quoted language is from the version of the statute that applies to Plaintiff’s
claim.

                                                           2
USDC IN/ND case 2:18-cv-00367-JVB-APR document 15 filed 04/17/20 page 3 of 4


       The Sixth and Eighth Circuit Courts of Appeal have determined that the ability to hear

challenges Department of Veterans Affairs procedure is restricted. “We find, as the Sixth Circuit

did, that the United States has not waived its sovereign immunity as to review of VA procedures

by any court other than the CVA, Federal Circuit, and Supreme Court.” In re Russell, 155 F.3d

1012, 1013 (8th Cir. 1998); see also Beamon v. Brown, 125 F.3d 965, 974 (6th Cir. 1997)

(“Plaintiffs here challenge the constitutionality of the procedures by which the Cleveland Regional

Office of the VA and the BVA adjudicate claims for benefits. Whether these procedures cause

unlawful or unconstitutional delays in the administration of veterans benefits are questions within

the exclusive jurisdiction of the BVA, the CVA, and the Court of Appeals for the Federal

Circuit.”); cf. Helfgott v. United States, 891 F. Supp. 327, 330 (S.D. Miss. 1994) (“By lodging

review of agency action, including ‘action of the Secretary unlawfully withheld or unreasonably

delayed,’ (§ 7261(a)(2)) in the CVA, Congress has manifested a clear intent that the CVA exercise

sole jurisdiction over review of all VA benefits determinations, including actions seeking to

compel the VA to make a decision.”).

       Similarly, the Ninth Circuit Court of Appeals, after recounting the history of the VJRA,

concluded “Congress was quite serious about limiting our jurisdiction over anything dealing with

the provision of veterans’ benefits” and “has created a scheme conferring exclusive jurisdiction

over claims affecting veterans’ benefits to some federal courts, while denying all other federal

courts any jurisdiction over such claims.” Veterans for Common Sense v. Shinseki, 678 F.3d 1013,

1020, 1023 (9th Cir. 2012) (emphasis added).

       Though the Seventh Circuit Court of Appeals in Marozsan v. United States permitted

veterans to bring constitutional challenges to VA procedures, this decision was rendered before

the VJRA gave veterans a means of judicial recourse through the CVA, and the Seventh Circuit’s



                                                3
USDC IN/ND case 2:18-cv-00367-JVB-APR document 15 filed 04/17/20 page 4 of 4


decision turned on the need for a forum in which to bring such constitutional challenges. 852 F.3d

1469, 1472 (1988). Thus, it appears that Marozsan has been superseded by the VJRA. Therefore,

the Court follows the other cases cited above and finds that the CVA has exclusive jurisdiction to

hear mandamus actions to compel the Secretary of the VA to take actions unlawfully withheld or

unreasonably delayed.

         Though Plaintiff correctly pointed out that, in general, district courts can hear cases that

arise under federal laws and can hear mandamus cases to compel United States officers, he has not

shown that the Court has jurisdiction in this specific case, where the limited waiver of sovereign

immunity passed by Congress in the VJRA only permits cases to be brought in the CVA (and,

from there, to be appealed to the Federal Circuit Court of Appeals). The Court does not have

jurisdiction to hear this case, so it must be dismissed. 2

                                                 CONCLUSION

         Based on the foregoing, the Court hereby GRANTS Defendants’ Motion to Dismiss

Plaintiff’s Emergency Petition for Writ of Mandamus for Lack of Subject Matter Jurisdiction and

for Failure to State a Claim [DE 8]. This case is DISMISSED without prejudice for lack of

subject matter jurisdiction.

         SO ORDERED on April 17, 2020.

                                                           s/ Joseph S. Van Bokkelen
                                                           JOSEPH S. VAN BOKKELEN, JUDGE
                                                           UNITED STATES DISTRICT COURT




2
  In a similar vein, because the Court does not have jurisdiction, it cannot look at the merits of the case as presented
in Defendants’ alternative request to dismiss Plaintiff’s petition for failure to state a claim upon which relief can be
granted.

                                                           4
